Citation Nr: 9935123	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-0841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for osteoporosis of the 
back, right shoulder, and right arm on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1965 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to service 
connection for osteoporosis of the back, right shoulder and 
right arm secondary to the service-connected disability of 
chondromalacia of the knees.

The representative in December 1999 raised the issue of 
service connection for aggravation of non-service connected 
osteoarthritis of the right shoulder secondary to bilateral 
chondromalacia patella, to include consideration of Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The representative indicated that the veteran was apparently 
confused between the arthritis and the osteoporosis and that 
the veteran was claiming arthritis of the right shoulder.  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.  The only 
issue properly developed for appellate consideration is as 
stated on the title page of this decision. 


FINDINGS OF FACT

1.  Service connection is in effect for the following: 
chondromalacia of the left patella, evaluated as 10 percent 
disabling; chondromalacia of the right patella, evaluated as 
10 percent disabling; perirectal abscess, postoperative, 
removal of left great toenail for recurrent fungus infection, 
bilateral hearing loss, each evaluated as noncompensable.

2.  There is no competent medical evidence showing that the 
veteran currently has osteoporosis of the back, right 
shoulder, or right arm.

CONCLUSION OF LAW

The claim of entitlement to service connection for 
osteoporosis of the back, right shoulder, and right arm on a 
secondary basis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for the following: left 
chondromalacia patella, right chondromalacia, evaluated as 10 
percent disabling; postoperative residuals perirectal 
abscess, removal of left great toenail for recurrent fungus 
infection, and bilateral hearing loss, each evaluated as 
noncompensable.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310 (1999). In Allen v. 
Brown, 7 Vet.App. 439 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that where service 
connection is sought on a secondary basis, service connection 
could be granted for a disability which was not only 
proximately due to or the result of a service-connected 
condition, but could also be granted where a service-
connected disability had aggravated a nonservice- connected 
disability, with compensation being paid for the amount of 
disability which exceeded "the degree of disability existing 
prior to the aggravation.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim. See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  If 
a claim is not well grounded VA does not have a statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim.

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The service medical records (SMR's) show no complaint or 
finding pertaining to osteoporosis of the back, right 
shoulder or right arm, nor is it contended otherwise. The 
veteran has been examined and treated intermittently at a 
military and VA facilities from 1993 to 1998 for various 
disorders.  He was seen at a VA outpatient clinic in May 1997 
for severe pain in the right shoulder.  The veteran stated 
one-week prior he was pushing a car and his feet went out 
from underneath him and he fell and hit his right shoulder.  
The veteran reorted that the pain began approximately 2 days 
after the incident.  X-rays of the right shoulder showed that 
there was no fracture or signs of dislocation.  The 
assessment was acute right shoulder-capsulitis, right 
scapular sprain.  Subsequently he received follow-up 
treatment at a military facility.  May 1997 x-rays showed 
right acromioclavicular degenerative changes.  A diagnosis 
was of right shoulder strain was also reported in May 1997.  
The physician noted that the veteran had a history of 
arthritis of the right shoulder.  

A MRI of the cervical spine was conducted in June 1997.  The 
findings were interpreted as showing a right C5-6 
neuroforaminal encroachment and vertebral extradural 
impression on secal sac caused by degenerative arthritis. 

To summarize, the veteran's statements are considered 
competent evidence when describing symptoms associated with 
the claimed disabilities or an incident or injury. However, 
he is not competent, in the absence of evidence demonstrating 
that he has medical training or expertise, to render medical 
findings, diagnoses or opinions.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

In this regard, the service medical records do not medically 
confirm the presence of osteoporosis of the back, right 
shoulder and right arm.  While the post service medical 
records show that the veteran has arthritis of the right 
shoulder and arthritis and a disc disease of the cervical 
spine, these medical records do not clinically confirm the 
presence of osteoporosis of the back, right shoulder and 
right arm. 

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record that 
confirms the current presence of osteoporosis of the back, 
right shoulder, and right arm.  Accordingly, the claim is not 
well grounded and must be denied.  See Caluza, supra.


ORDER

Entitlement to service connection osteoporosis of the back, 
right shoulder, and right arm, on a secondary basis is 
denied.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


